Citation Nr: 0204601	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  00-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for the purpose of establishing 
entitlement to Department of Veterans Affairs benefits.  


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  He died in July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the appellant's claim for dependency 
and indemnity compensation (DIC), death pension, and accrued 
benefits.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in Roseglen, 
North Dakota in December 1941.

2.  The appellant and the veteran were divorced in Santa 
Rosa, California, in May 1975.  

3.  The appellant remarried another individual in Snohomish 
County, Washington, in August 1976 (and this individual later 
died in January 1979).

4.  There is no competent and probative evidence showing that 
the May 1975 divorce decree between the appellant and the 
veteran was invalid or void, nor is there any evidence or 
argument presented that, subsequent to their divorce and the 
death of the appellant's second husband, they reentered into 
a common law marriage recognizable under State law.

5.  Subsequent to the May 1975 divorce between the appellant 
and the veteran, the veteran did not hold himself out as 
married to the appellant; from 1993 until his death in 1998, 
the veteran was provided VA nonservice-connected pension 
benefits which were paid to him based on his assertion of 
being an unmarried man.  


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
the surviving spouse of the veteran for the purpose of 
establishing entitlement to VA benefits.  38 U.S.C.A. § 101 
(West 1991); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  The Board notes at the outset that, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act (VCAA) of 2000 and regulations implementing that Act 
became effective.  This liberalizing legislation is 
applicable to the appellant's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims and requires VA to 
notify claimants of the evidence necessary to substantiate 
claims.  Review of the claims folder reveals that VA has 
clearly informed the appellant, in a statement of the case 
and supplemental statement of the case, of the relevant 
criteria to qualify as a surviving spouse and of the evidence 
necessary to substantiate her pending claim. In addition, the 
appellant has been provided hearings at the RO and before the 
undersigned Member of the Board to present her assertions. 
There is no evidence identified by the appellant which 
remains uncollected for review by VA in deciding her appeal.  
All development necessary under VCAA has been completed.

Facts:  The evidence on file reveals that the appellant and 
the veteran were married in North Dakota in December 1941.  
They were subsequently divorced in Santa Rosa, California, in 
May 1975.  The appellant remarried another individual in 
August 1976 but it is shown that the appellant's second 
husband died in January 1979.  There is no evidence that, 
subsequent to his divorce from the appellant, the veteran 
ever remarried.  

During his lifetime, the veteran never filed a claim for 
benefits with VA for disability related to service.  However, 
in December 1992, the veteran did file a claim for 
nonservice-connected pension benefits.  In that application, 
the veteran indicated that he was divorced.  In that claim, 
the veteran indicated that his disablement principally arose 
from a motor vehicle accident which occurred in July 1990.  
Medical records report the veteran underwent a C3-C6 
laminectomy in the 1960's, but that cervical spine disability 
was greatly increased following his involvement in a motor 
vehicle accident in 1990, which resulted in C4-C5 central 
cord atrophy and cervical stenosis which resulted in a 
progressive decline in neurologic function with progressive 
weakness and clumsiness of both arms and legs with loss of 
proprioception in the lower extremities.  Based upon these 
findings, VA approved the veteran's entitlement to 
nonservice-connected pension benefits made payable from the 
date of his claim until his death.  Annual improved pension 
eligibility verification reports filed by the veteran each 
indicated that he was unmarried during this period.

In July 1998, the veteran died while a resident in a nursing 
home in Renton, Washington.  His marital status on the death 
certificate was divorced.  The cause of death was recorded as 
febrile illness, infection, with a duration of twenty-one 
hours between onset and death.

In October 1999, the appellant filed a claim with VA for DIC, 
death pension and/or accrued benefits as the surviving spouse 
of  the veteran.  In written statements and in testimony 
provided at the RO in May 2001 and before the undersigned at 
the RO in December 2000, the appellant explained her belief 
that the veteran was injured during service and that these 
injuries caused him significant disability during his life 
after service which made their marriage and economic 
condition difficult.  She argued that his increasing 
disability over the years resulted in loss of income and that 
this resulted in her spending two separate inheritances for 
the benefit of the veteran and their children.  She also 
argued that he was on occasion abusive toward her.  She 
argued that the culmination of these difficulties resulted in 
the necessity of her seeking a divorce from the veteran in 
May 1975.  Following the death of her second husband, she 
testified that the veteran sought to reconcile, but that she 
was unable to provide the type of physical assistance 
necessary for the veteran's disabilities and testified that 
she would not live with him again.  She stated that, after 
the veteran's confinement to a nursing home, she resided 
close by and provided him with a degree of assistance until 
his death.  She argues that it would be fundamentally fair 
for her to receive VA "pension" based on the circumstances 
presented in her marriage to the veteran.

Analysis:  The issue in this case is whether a valid marriage 
existed between the appellant and the veteran at the time of 
the veteran's death to make the appellant eligible for 
recognition as the veteran's surviving spouse for purposes of 
entitlement to VA benefits.

To be entitled to VA death benefits as a "surviving spouse" 
of the veteran, the applicant must have been the veteran's 
spouse at the time of the veteran's death and must have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there was a 
separation (not divorce) due to the misconduct of, or 
procured by the veteran, without the fault of the spouse.  
38 U.S.C.A. § 101(3).

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) and 38 C.F.R. § 3.50(a).  Under 38 C.F.R. § 3.1(j), 
the term "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage or the law of the place where the parties resided 
when the rights to benefits accrued.  See also 38 C.F.R. 
§ 3.205 (2000). 

For VA purposes, the validity of a divorce decree, regular on 
its face, will be questioned only when such validity is put 
in issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  Where the 
issue is the validity of marriage to a veteran following a 
divorce, the matter of recognition of the divorce by VA will 
be determined according to the laws of the jurisdiction 
specified in 3.1(j).  38 C.F.R. § 3.206.

There is no evidence in this case nor is there any argument 
by the appellant that the May 1975 divorce decree between her 
and the veteran is invalid or void as a matter of law.  She 
readily admits that she and the veteran were validly divorced 
in that action, and this must certainly have been her intent, 
given the clear evidence that she remarried another 
individual the following year in August 1976, to whom she 
remained remarried until this individual's death in January 
1979.  

Moreover, there is no evidence nor is there any argument from 
the appellant that, following her second husband's death, she 
and the veteran entered into a relationship which might have 
been recognized under State law as a common-law marriage.  In 
fact, the appellant testified that, following her second 
husband's death, she would not and did not live with the 
veteran again.  Under these circumstances, there is a 
complete absence of evidence which in any way indicates that 
she and the veteran, prior to the veteran's death, lived 
together "as if" husband and wife, holding themselves out to 
the public as to be, in all respects, married.  Certainly, 
the veteran never held himself out as married to the 
appellant and in all documentation in his dealings with VA, 
from 1992 until his death in 1998, list him as an unmarried 
individual.  

The overwhelming evidence of record indicates that the 
appellant and the veteran in this case were divorced in 1975 
and they remained so divorced over the next 23 years until 
the veteran died.  There is no evidence or argument that 
their divorce was invalid or void, or that following the 
death of the appellant's second husband, they reentered into 
a relationship recognizable under State law as a common-law 
marriage.  The governing laws and regulations are specific 
and clear on the issue presented in this appeal.  The 
appellant in this case was not married to the veteran at the 
time of his death and may, thus, not be found to be his 
"surviving spouse."  


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of VA benefits is denied.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

